DETAILED ACTION
The amendments filed on 11/5/21 have been entered. Claims 1-3, 6-7, 9, 11-13, 16, 19-22, 27, 29, 30, 34-36, 39-41, & 43-46 are pending with claims 6, 22, & 41 amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7, 9, 11-13, 16, 19-22, 27, 29, 30, 34-36, 39-41, & 43-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 39, 41, & 43-46: Claims 1, 39, & 41 recite the limitation “at least one texturing composition layer that is not the custom color ink”, the amendment renders the claim indefinite because one of ordinary skill in the art would not be able to ascertain the metes and bounds of what is not the custom color ink in light of the specification and applicant’s arguments. 

The Examiner notes that the prior art does not provide a definition for the term “custom color”:
US 5,710,577 states: “custom colors are defined as being any color specified by the image generator that are not specified in terms of color coordinates in one of the selected color coordinate systems…an operator may wish to specify that only magenta colorant is to be used for a selected portion of the source material…under these circumstances magenta is a custom color” (col. 3, lines 15-25);
US 5,121,172 states: “[c]ustom color…generally refers to a very specific color, “customized” for a given customer or user” (col. 2, lines 49-60);
US 5,897,239 states: “the field of custom color…specifically refers to registered proprietary colors, such as used, for example, in corporate logos, authorized letterhead and official 
US 7,258,407 teaches: custom colors are matches to desired colors (col. 3, lines 40-65); and
US PG Pub 2005/0064338 (‘338) discloses: “natural color or non-standard printing inks” (¶ 2) in which standard/conventional inks are “cyan, magenta, yellow, and black” (¶ 3).
The closest applicant comes to a definition for custom color appears at ¶ 40 of the Specification which states: “producing a custom color ink that is a spectral match to a desired color by blending inkjet base inks with transparent, translucent, or opaque white bases to produce colors” which appears to imply that the custom color can be any colors including the base color of a inkjet ink (i.e. what would be considered a non-custom color by the disclosure of ‘338).
Additionally, applicant’s own disclosure and claims teaches that a texturing composition that is not a custom color ink includes a texturing composition layer comprising a material that provides a color and thus it is apparent that applicant’s own texturing composition is a coloring layer that provides a desired color and effect and thus reads on a custom color layer.
Thus, based on the prior art disclosures listed above and applicant’s disclosure, a texturing composition layer that is not a custom color ink will be interpreted as reading on at least a base color of a printer (i.e. CMYK), a layer that provides texture and is colored, a layer that comprises any one of the additives claimed in 1a) or properties/process of 1b)-1j).
However, upon amending, in prior responses, to exclude any custom color from the texturing composition, applicant has created an issue where one of ordinary skill in the art would not be able to determine if a color in the texturing composition would read on the limitation because the specification does not teach what a custom color is and appears to provide that a custom color could be the base color of an inkjet ink (the base color combined with a transparent base would produce the base color).
Claims 1 & 39: The term "very fast" in claims 1 & 39 in bullet j) & i), respectively, is a relative term which renders the claim indefinite.  The term "very fast" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For the purpose of examination, if the prior art does not intentionally and specifically claim that the solvent is slow drying it will be considered to be very fast drying.
Claims 1, 39, & 45: Claims 1, 39, & 45 recite the limitation “micro lens” in bullets g) & f), respectively, and claim 45 which renders the claims indefinite because it is unclear what reads on a micro lens within the context of the instant invention and the term "micro" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention
For the purpose of examination, if the additive has some degree of transparency and refracts light it will be considered to be a lens and if the additive can be measured on the micron scale it will be interpreted as micro. For example, a glass microsphere will be considered to read on said limitation.
Claim 22: Claim 22 recites the limitation "the solvent-based inks" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3, 6, 7, 9, 11-13, 16, 19-22, 27, 29, 30, & 34-36, & 40: Claims 2, 3, 6, 7, 9, 11-13, 16, 19-22, 27, 29, 30, & 34-36, & 40 depend from claims 1, 39, & 41 and do not remedy the issue with the parent claims and thus are rejected as being indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1(a), 2, 3, 7, 9, 11, 13, 29, 30, 34, & 36 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy et al. (US PG Pub 2005/0064338; hereafter ‘338) in view of Kamite (US PG Pub 2006/0060592; hereafter ‘592).
Claim 1(a): ‘338 is directed towards a method of producing a custom color swatch (¶ 8) comprising printing a wood grain pattern layer and multiple true color layers in any order (¶ 52).
‘338 does not teach the composition of the wood grain pattern ink.
However, ‘592, which is directed towards producing colored structures that appear to be wood (title & abstract) disclose that wood grain patterns can be produced using inorganic pigments of three colors, namely, yellow, red, and black, such as cadmium yellow, iron oxide, and carbon black (¶ 17).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘592 into the process of ‘338 such that the wood grain pattern of ‘338 is produced by applying an ink layer comprising either cadmium yellow, iron oxide, or carbon black because as taught by ‘592, it is recognized in the art of producing wood grain colors that cadmium yellow, iron oxide, and carbon black are suitable pigments for producing the yellows, reds, and blacks of wood grains and thus would have predictably been suitable for producing the color of the wood grain pattern of ‘338.
Thus, the combination of ‘338 & ‘592 discloses producing a true color layer (claimed custom color ink layer) and a second wood grain pattern that comprises cadmium yellow, iron oxide, or carbon black (which read on the claimed texturing composition layer that is not the custom color ink because the composition comprises one of the recited pigments – opaque inorganic pigments and opaque organic pigments).
Claims 2 & 3: ‘338 teaches that the true color layer and texture layer can be printed in any order (¶ 52).
Claim 7: The texturing composition comprises a texturing additive as discussed above.
Claim 9: The texturing additive is an inorganic pigment as discussed above.
Claim 11: The printing process is a digital process (¶ 3, ‘338).
Claim 13: The broadest reasonable interpretation of “depicts” is taken to mean representative of, is optically similar to or a visual reproduction of. ‘338 discloses a method of determining the true color of an original product then applying at least one colored ink layer to accurately reproduce the visual aspect of the original product (See ¶ 56). If the original product has a paint coating then the color ink layer applied would 9reproduce the paint color. 
Claim 29: See rejection of claim 1, random pattern image printed layers give a for a pattern to provide a contrasting surface – a wood grain pattern is formed. 
Claim 30: ‘338 discloses a texture layer that replicates wood grain (See ¶ 9). 
Claim 34: The texture is selected by scanning an existing texture and using the digital data set corresponding to that scan to reproduce the texture (¶ 34, ‘338).
Claim 36: ‘338 discloses that the substrate of the above printing methods could be a card, specifically a color card, wood grain card or texture finishing card (See ¶ 9). 
Claims 12 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over ‘338 & ‘592 as applied above, and further in view of Janssen et al. (US Patent 6,717,673; hereinafter ‘673) and Morrison et al. (US PG PUB 2014/0125718; hereinafter ‘718).
Claim 12: See rejection of claim 11, ‘338 teaches a method of printing a true color onto a substrate. Where the true color is determined in part by a spectral match (¶ 42, ‘318). 
‘338 fails to teach a method of inkjet printing the layers onto a substrate. 
‘673 teaches a method of producing a colored card or swatch for color matching or for display to customers, the color can be applied to the card by any known method for forming an image including flexographic printing, gravure printing and inkjet printing (col. 12, 12-23, ‘673).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘673 into the process of ‘338 and apply the layers by inkjet printing because as taught by ‘673, inkjet printing is an art recognized printing means for producing color swatches and thus would have predictably been suitable for producing the swatches of ‘338.
‘338 & ‘673 fail to describe mixing inks with transparent, translucent or opaque white bases. 
‘718 teaches mixing primary inkjet inks with transparent white inks to brighten or lighten a primary ink (abstract, ‘718). 
It would have been obvious to one of ordinary skill in the art at the time of filing to  produce the quality control device of ‘338 using an inkjet printer with the inkjet ink being mixed with the transparent white ink of ‘718 to produce a spectral match with a because the method of mixing inks taught by ‘718 is an art recognized method and it is prima facie obvious to substitute alternative known techniques for producing the same result. 
Claim 27: See rejection of claim 12, ‘673 teaches a piezoelectric or thermal drop-on-demand inkjet printer (col. 12, 12-23, ‘673).
Claims 16 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over ‘338 & ‘592 as applied above, and further in view of Fujieda et al. (US PG Pub 2010/0169255; hereinafter ‘255).
Claim 16: See rejection of claim 13, ‘338 teaches selecting a color from a known list or any possible color to be applied to a substrate. 
‘338 fails to teach that the known list is a list of paint colors. 
‘255 teaches creating a list of paint colors (abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to to select a color from a known paint list because as taught by ‘255, selecting from a known list is an art recognized for selecting a color and thus would have predictably been suitable for the process of ‘338. 
Claim 34: See rejection of claim 1, ‘255 teaches a method of searching a database for a color with a specific texture. Texture values for a particular coated substrate are stored in a database where they can be selected for later use (See abstract ‘255).
It would have been obvious to one of ordinary skill in the art at the time of filing to select a texture from a known paint list because as taught by ‘255, selecting from a known list is an art recognized for selecting a texture and thus would have predictably been suitable for the process of ‘338. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘338 & ‘592 as applied above, and further in view of ‘718.
Claim 19: See rejection of claim 11, ‘338 teaches a method of creating an ink color with a computer by analyzing the spectral graph of the predicted color. The ink can be modified on the computer so as to create the correct color before any ink is mixed (¶ 42, ‘338). The color can also be selected from a list (¶ 41, ‘338).
‘338 fails to describe mixing inks with transparent, translucent or opaque white bases. 
‘718 teaches mixing primary inks with transparent white inks to brighten or lighten a primary ink (abstract, ‘718).
It would have been obvious to one of ordinary skill in the art at the time of filing to  produce the quality control device of ‘338 using an inkjet printer with the inkjet ink being mixed with the transparent white ink of ‘718 to produce a spectral match with a because the method of mixing inks taught by ‘718 is an art recognized method and it is prima facie obvious to substitute alternative known techniques for producing the same result. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘338 & ‘592 as applied above, and further in view of ‘673, ‘718, and Woolfe et al. (US PG PUB 2010/0289852; hereinafter ‘852). 
Claim 20: See rejection of claim 12, the combination of ‘338, ‘673, & ‘718 fail to teach a wide format inkjet printer. 
‘852 teaches a wide format inkjet printer and notes that wide format inkjet printers are better suited to handle large substrates or large batches of substrates than single print head printers (¶ 3, ‘852). 
It would have been obvious to one of ordinary skill in the art at the time of filing to  produce the quality control device of ‘338 using the wide format inkjet printer of ‘852 with a reasonable expectation of successful results because ‘852 discloses a wide format printer is a known species of inkjet printers and it is prima facie obvious to use an art recognized species from a genus for performing the desired process and one would have been motivated to use a wide format inkjet printer because wide format inkjet printers are better suited to handle large substrates or large batches of substrates than single print head printers.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ‘338 & ‘592, as applied above and further in view of ‘673, ‘718, and Lang (US Patent 7,942,488; hereinafter ‘488).
Claim 21: See rejection of claim 12, the combination of ‘338, ‘673, & ’718 fail to teach mixing the base inks in a container or package where all base inks are added to the mixing container from individual containers; with dispensing controlled by a computer. The combination of ‘338, ‘673, & ’718 fails to teach charging the aforementioned mixed ink to a printing head. 
‘488 teaches a custom color printhead module with a mixing reservoir having openings connected to different color ink reservoirs. Valves can control the flow of the color ink reservoirs into the mixing reservoir. A printhead is further connected to the mixing reservoir to receive the mixed ink from the mixing reservoir (See abstract). The entire process of dispensing specific amounts of colored ink to the mixing reservoir, charging the ink into the printhead, and printing are all controlled digitally (See col.5, 49-62). 
It would have been obvious to one of ordinary skill in the art at the time of filing to mix the inks of ‘718 with the custom color printhead module of ‘488 with a reasonable expectation of successful results because ‘488 teaches it is known in the art to mix ink to produce a specific color and printing the mixed ink onto a substrate. 
Claims 6 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over ‘338 & ‘592 as applied above and further in view of ‘673, Conwell et al. (US Patent 6,350,071; hereinafter ‘071) and Tanno (US PG Pub 2006/0038862; hereafter ‘862).
Claims 6 & 22: See rejection of claim 1, ‘338 fails to teach printing with an ink that is cured prior to the next layer being applied. 
‘673 teaches a method of producing a colored card for color matching, according to ‘673 the color can be applied to the card by any known method for forming an image including flexographic printing, gravure printing and inkjet printing (col.. 12, lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective date of the instant application to produce the custom color layer of ‘338 with the inkjet printer of ‘673 with a reasonable expectation of successful results because ‘673 describes transfer printing techniques as analogous to inkjet printing techniques for the purpose of printing ink to a card for color matching or display to customers. 
The combination does not teach that the digital printing is carried out by a digital UV printer that incorporates UV LED sources to provide energy for curing the UV inks.
‘071 teaches a method of using UV curable inks with an inkjet printer, where the ink is printed by the printer and then cured by a lamp that emits ultraviolet light (‘071 See col. 2, 27-30). ‘071 further teaches that multiple UV units could be used as part of a printing system, this indicates that multiple layers could be applied with the UV ink being cured before the subsequent layer is applied (‘071 See col. 2, 29-32). 
UV curable inks have increased durability and resistance to wear (See col. 2, 47-51).
It would have been obvious to one of ordinary skill in the art at the time of filing to  produce the quality control device of ‘338 using the inkjet printer, UV ink and curing lamps, setup to print then cure several successive layers, of ‘071 with a reasonable expectation of successful results because ‘071 discloses that UV ink printing is known a method. One would have been motivated to use UV curable inks for color display because of their increased durability and resistance to wear (See col. 2, 47-51).
The combination does not teach using UV LEDs as the UV light source.
 ‘862, which is directed towards an inkjet printer (title) teaches that UV LEDs are a suitable UV-light source for curing UV ink (¶ 40).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a UV LED as the particular light source for UV curing because as taught by ‘862, UV LEDs are recognized in the art as suitable sources for UV curing in inkjet printers and thus would have predictably been suitable as the particular UV source in the combination.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over ‘338 & ‘592 as applied above, and further in view of Winter (US PG Pub 2014/0045149; hereinafter ‘149).
Claim 35:‘338 teaches a method of printing ink onto a substrate for displaying colors, finishes or textures (See ‘318 abstract). 
‘338 fails to teach a printing method where layers are printed on both sides of the substrate. 
‘149 teaches a color display fan deck with color layers applied to both sides (See ‘149 abstract, title and drawings). 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the printing method of ‘338 to a print a color layer and texture layer on both the front and back of a substrate because as taught by ‘149 it is recognized in the art to produce swatches as fan decks to display colors to customers. 
Claims 1 (b) & (c); 39 (b) & (c); 41 (a); and 43 and 2, 3, 7, 11, 13, 29, 30, 34, & 36 are rejected under 35 U.S.C. 103 as being unpatentable over ‘338 in view of ‘673 and Kubota et al. (US PG Pub 2003/0069329; hereafter ‘329). As evidenced by Munchow (US PG Pub 2007/0240619; hereafter ‘619).
Claims 1 (b) & (c); 39 (b) & (c); 41 (a); and 43: ‘338 is directed towards a method of producing a custom color swatch (¶ 8) comprising printing a wood grain pattern layer and multiple true color layers in any order (¶ 52).
‘338 does not teach the composition of the wood grain pattern ink or applying said ink by inkjet printing.
‘673 teaches a method of producing a colored card or swatch for color matching or for display to customers, the color can be applied to the card by any known method for forming an image including flexographic printing, gravure printing and inkjet printing (See ‘673 col. 12, 12-23).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘673 into the process of ‘338 and apply the layers by inkjet printing because as taught by ‘673, inkjet printing is an art recognized printing means for producing color swatches and thus would have predictably been suitable for producing the swatches of ‘338.
‘329 is directed towards printing ink (title) and specifically teaches a method of printing using two liquids on a medium (title) which produces excellent fixation of the ink on the medium with good quality (abstract) by applying a first composition comprising a colorant and resin emulsion particles and then applying a reaction solution comprising a second resin which causes coagulation and flocculation of the first resin (see abstract & ¶s 179-188) by inkjet printing (¶ 230) from separate nozzles (¶ 230).
As evidenced by ‘619, which is directed towards inks for printing (abstract, ‘619) teach that in the art of inks for printing the terms coagulate and flocculate are synonyms (¶ 78, ‘619).
I.e. ‘329 teaches a method of printing two incompatible and reactive resins from separate nozzles so that when they mix the flocculate and react on the substrate to produce a colorant layer with good fixation and quality.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the method and composition of ‘329 into the combination such that the texturing layer of ‘338 is inkjet printed by printing two incompatible and reactive resins from separate nozzles so that when they mix the flocculate and react on the substrate to produce the wood grain pattern which is produces texturing and a non-uniform surface (a pattern) because the method and composition of ‘329 is an art recognized method of printing a colorant on a surface which would have predictably produced a colorant layer with good fixation and quality.
The combination teaches inkjet printing the two incompatible resins from different nozzles on the same print head and does not teach printing from two different ink jet heads.
It would have been obvious to one of ordinary skill in the art at the time of filing to use two different ink jet heads in place of a single inkjet head during the process because it is prima facie obvious to duplicate the parts and use one print head to print the first liquid and a second print head to print the second liquid in place of using separate sets of nozzles. See MPEP §2144.04(VI)(B).
Claims 2 & 3: ‘338 teaches that the true color layer and texture layer can be printed in any order (¶ 52, ‘338).
Claim 7: The texturing composition comprises a texturing additive as discussed above.
Claim 11: The printing process is a digital process (¶ 3, ‘338).
Claim 13: The broadest reasonable interpretation of “depicts” is taken to mean representative of, is optically similar to or a visual reproduction of. ‘338 discloses a method of determining the true color of an original product then applying at least one colored ink layer to accurately reproduce the visual aspect of the original product (See ¶ 56, ‘338). If the original product has a paint coating then the color ink layer applied would reproduce the paint color. 
Claim 29: See rejection of claim 1, random pattern image printed layers give a raised pattern because they don’t coat the whole substrate. 
Claim 30: ‘338 discloses a texture layer that replicates wood grain (See ¶ 9) , ‘338. 
Claim 34: The texture is selected by scanning an existing texture and using the digital data set corresponding to that scan to reproduce the texture (¶ 34, ‘338).
Claim 36: ‘338 discloses that the substrate of the above printing methods could be a card, specifically a color card, wood grain card or texture finishing card (See ¶ 9, ‘338). 
Claims 1 (d) & 39 (d); and 2, 3, 7, 11, 13, 29, 30, 34, & 36 are rejected under 35 U.S.C. 103 as being unpatentable over ‘338 in view of Dudek et al. (US Patent 5,771,054; hereafter ‘054).
Claims 1 (d) & 39 (d): ‘338 is directed towards a method of producing a custom color swatch (¶, 8) comprising printing a wood grain pattern layer and multiple true color layers in any order (¶ 52).
‘338 further teaches that the wood grain pattern can be applied by using at least the first plate (i.e. ‘338 teaches printing more than one wood grain pattern; ¶ 52) with an offset printer (¶ 3).
Thus, ‘338 teaches producing the texturing effect by repeatedly printing the texturing composition in some areas by offset printing.
‘338 does not teach repeatedly drying the texturing composition in some areas. 
However, 054, which is directed towards printing (title) teaches that drying between application of different print layers minimizes intercolor bleed and can reduce paper curl (col. 3, lines 5-15).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform a drying step after each application of the texturing composition because as taught by ‘054 it is recognized in the art of printing to dry each layer prior to applying subsequent layers because it minimizes intercolor bleed and can reduce paper curl which would have predictably improved the printed result of ‘338.
Claims 2 & 3: ‘338 teaches that the true color layer and texture layer can be printed in any order (¶ 52, ‘338).
Claim 7: The texturing composition comprises a texturing additive as discussed above.
Claim 11: The printing process is a digital process (¶ 3, ‘338).
Claim 13: The broadest reasonable interpretation of “depicts” is taken to mean representative of, is optically similar to or a visual reproduction of. ‘338 discloses a method of determining the true color of an original product then applying at least one colored ink layer to accurately reproduce the visual aspect of the original product (See ¶ 56, ‘338). If the original product has a paint coating then the color ink layer applied would reproduce the paint color. 
Claim 29: See rejection of claim 1, random pattern image printed layers give a raised pattern because they don’t coat the whole substrate. 
Claim 30: ‘338 discloses a texture layer that replicates wood grain (See ¶ 9) , ‘338. 
Claim 34: The texture is selected by scanning an existing texture and using the digital data set corresponding to that scan to reproduce the texture (¶ 34, ‘338).
Claim 36: ‘338 discloses that the substrate of the above printing methods could be a card, specifically a color card, wood grain card or texture finishing card (See ¶ 9, ‘338). 
Claims 1 (e) & 39 (e) and 2, 3, 7, 11, 13, 29, 30, 34, & 36 are rejected under 35 U.S.C. 103 as being unpatentable over ‘338 in view of Chen (US PG Pub 2007/0283648; hereafter ‘648).
Claims 1 (e) & 39 (e): ‘338 is directed towards a method of producing a custom color swatch (¶, 8) comprising printing a wood grain pattern layer and multiple true color layers in any order (¶ 52). ‘338 further teaches that generally a solid flood coat is first applied (¶ 34).
Thus, ‘338 teaches applying a flood coat of a custom color followed by printing a wood grain pattern.
‘338 does not teach applying the wood grain pattern on the custom color flood coat prior to curing the custom color flood coat.
However, ‘648, which is directed towards methods of printing wood grain patterns (¶s 47 & 60) teaches printing subsequent layers on a wet/uncured layers to increase the adhesion of the subsequently applied layer (¶ 60).
It would have been obvious to one of ordinary skill in the art at the time of filing to print the wood grain pattern on the custom color flood coat of ‘338 while the custom color flood coat of ‘338 is in a wet or uncured state because as taught by ‘648, applying the decoration to the wet undercoat improves the adhesion of the decorative layer and thus would have improved the printed structure of ‘338 by improving adhesion between the layers of color swatch. 
Claims 2 & 3: ‘338 teaches that the true color layer and texture layer can be printed in any order (¶ 52, ‘338).
Claim 7: The texturing composition comprises a texturing additive as discussed above.
Claim 11: The printing process is a digital process (¶ 3, ‘338).
Claim 13: The broadest reasonable interpretation of “depicts” is taken to mean representative of, is optically similar to or a visual reproduction of. ‘338 discloses a method of determining the true color of an original product then applying at least one colored ink layer to accurately reproduce the visual aspect of the original product (See ¶ 56, ‘338). If the original product has a paint coating then the color ink layer applied would reproduce the paint color. 
Claim 29: See rejection of claim 1, random pattern image printed layers give a raised pattern because they don’t coat the whole substrate. 
Claim 30: ‘338 discloses a texture layer that replicates wood grain (See ¶ 9) , ‘338. 
Claim 34: The texture is selected by scanning an existing texture and using the digital data set corresponding to that scan to reproduce the texture (¶ 34, ‘338).
Claim 36: ‘338 discloses that the substrate of the above printing methods could be a card, specifically a color card, wood grain card or texture finishing card (See ¶ 9, ‘338). 
Claims 1 (f) & 44  and 2, 3, 7, 11, 13, 29, 30, 34, & 36 are rejected under 35 U.S.C. 103 as being unpatentable over ‘338 in view of Kraker (US Patent 6,790,393; hereafter ‘393) and Schum et al. (US PG Pub 2015/0367543; hereafter ‘543).
Claims 1 (f) & 44: ‘338 is directed towards a method of producing a custom color swatch (¶, 8) comprising printing a wood grain pattern layer and multiple true color layers in any order (¶ 52).
‘338 does not teach the composition of the wood grain pattern ink.
‘393, which is directed towards simulating wood (title) discloses that pearlescent pigments can be used in combination with other pigments to simulate the wood grain effect (col. 4, lines 42-55).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a pearlescent pigment in combination with other pigments to simulate the wood grain effect during the process of ‘338 because it is recognized in the art to use pearlescent pigments when printing wood grain patterns and thus the use of pearlescent pigments in the ink used to print the wood grain pattern of ‘338 would have predictably produced a wood grain pattern as desired.
The combination does not teach specific pearlescent pigments.
However, ‘543, which is directed towards patterns (title) and notes that such patterns are known in the art for simulating wood grains (¶s 1-4), discloses pearlescent pigments can be transparent flakes of high refractive index and exhibit a characteristic pearlescence due to multiple reflection in the case of parallel alignment (¶ 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the pearlescent pigments of ‘543 which are transparent flakes of high refractive index and exhibit a characteristic pearlescence because they are an art recognized species of pearlescent pigments and would have predictably been suitable as the specific pearlescent pigment in the combination.
Thus, the combination teaches a process of producing a custom color swatch comprising a wood grain pattern with a transparent pearlescent pigment in the texturing composition and a custom color layer.
Claims 2 & 3: ‘338 teaches that the true color layer and texture layer can be printed in any order (¶ 52, ‘338).
Claim 7: The texturing composition comprises a texturing additive as discussed above.
Claim 11: The printing process is a digital process (¶ 3, ‘338).
Claim 13: The broadest reasonable interpretation of “depicts” is taken to mean representative of, is optically similar to or a visual reproduction of. ‘338 discloses a method of determining the true color of an original product then applying at least one colored ink layer to accurately reproduce the visual aspect of the original product (See ¶ 56, ‘338). If the original product has a paint coating then the color ink layer applied would reproduce the paint color. 
Claim 29: See rejection of claim 1, random pattern image printed layers give a raised pattern because they don’t coat the whole substrate. 
Claim 30: ‘338 discloses a texture layer that replicates wood grain (See ¶ 9) , ‘338. 
Claim 34: The texture is selected by scanning an existing texture and using the digital data set corresponding to that scan to reproduce the texture (¶ 34, ‘338).
Claim 36: ‘338 discloses that the substrate of the above printing methods could be a card, specifically a color card, wood grain card or texture finishing card (See ¶ 9, ‘338). 
Claims 1 (g); 39 (f); and 45 and 2, 3, 7, 9, 11, 13, 29, 30, 34, & 36 are rejected under 35 U.S.C. 103 as being unpatentable over ‘338 in view of Iverso et al. (US Patent 3,816,155; hereafter ‘155).
Claims 1 (g); 39 (f); and 45: ‘338 is directed towards a method of producing a custom color swatch (¶, 8) comprising printing a wood grain pattern layer and multiple true color layers in any order (¶ 52).
‘338 does not teach the composition of the wood grain pattern ink.
‘155 which is directed towards producing wood grain patterns (title) teaches using glass microspheres in the pigment compositions for producing wood grain patterns because the additive are known to stabilize pigment suspension, improve leveling, control flow, build adequate film, lower gloss, influence opacity (see col. 3, lines 44-50 and col 4, lines 14-35).
It would have been obvious to one of ordinary skill in the art at the time of filing to use glass microspheres as part of the coloring agent when producing the wood grain pattern ink of ‘338 because it is recognized in the art of producing wood grain patterns that the addition of glass microspheres stabilize pigment suspension, improve leveling, control flow, build adequate film, lower gloss, influence opacity and thus would have predictably provided the same benefits for the grain pattern ink of ‘338.
Claims 2 & 3: ‘338 teaches that the true color layer and texture layer can be printed in any order (¶ 52, ‘338).
Claim 7: The texturing composition comprises a texturing additive as discussed above.
Claim 9: ‘155 further teaches that inorganic pigments are suitable for producing wood grain colors (col. 3, lines 44-50).
It would have been obvious to one of ordinary skill in the art at the time of filing to use inorganic pigments in the texturing composition because as taught by ‘155, they are recognized as suitable for producing the colors of wood grains patterns and thus would have predictably been suitable for producing the wood grain patterns of ‘338.
Claim 11: The printing process is a digital process (¶ 3, ‘338).
Claim 13: The broadest reasonable interpretation of “depicts” is taken to mean representative of, is optically similar to or a visual reproduction of. ‘338 discloses a method of determining the true color of an original product then applying at least one colored ink layer to accurately reproduce the visual aspect of the original product (See ¶ 56, ‘338). If the original product has a paint coating then the color ink layer applied would reproduce the paint color. 
Claim 29: See rejection of claim 1, random pattern image printed layers give a raised pattern because they don’t coat the whole substrate. 
Claim 30: ‘338 discloses a texture layer that replicates wood grain (See ¶ 9) , ‘338. 
Claim 34: The texture is selected by scanning an existing texture and using the digital data set corresponding to that scan to reproduce the texture (¶ 34, ‘338).
Claim 36: ‘338 discloses that the substrate of the above printing methods could be a card, specifically a color card, wood grain card or texture finishing card (See ¶ 9, ‘338). 
Claims 1 (h) & 39 (g) and 2, 3, 7, 11, 13, 29, 30, 34, & 36 are rejected under 35 U.S.C. 103 as being unpatentable over ‘338 in view of Puschak et al. (US Patent 5,849,833; hereafter ‘833).
Claims 1 (h) & 39 (g): ‘338 is directed towards a method of producing a custom color swatch (¶, 8) comprising printing a wood grain pattern layer and multiple true color layers in any order (¶ 52).
‘338 further teaches that the wood grain pattern can be applied by using at least the first plate (i.e. ‘338 teaches printing more than one wood grain pattern; ¶ 52).
Thus, ‘338 teaches producing the texturing effect by repeatedly printing the texturing composition in some areas.
‘338 does not teach thermally removing the solvent.
However, ‘833, discloses a fast drying printing ink (title) which is suitable for  producing wood grain patterns (col. 11, lines 5-15) in which the inks have drying times of 55 seconds (see Table 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the ink of ‘833 in the process of ‘338 because the ink of ‘833 is an art recognized ink suitable for printing wood grain patterns and thus would have predictably produced the wood grain patterns of ‘338.
Thus, the combination teaches repeatedly printing a fast drying printing ink in some areas which dries by solvent evaporatino.
Claims 2 & 3: ‘338 teaches that the true color layer and texture layer can be printed in any order (¶ 52, ‘338).
Claim 7: The texturing composition comprises a texturing additive as discussed above.
Claim 11: The printing process is a digital process (¶ 3, ‘338).
Claim 13: The broadest reasonable interpretation of “depicts” is taken to mean representative of, is optically similar to or a visual reproduction of. ‘338 discloses a method of determining the true color of an original product then applying at least one colored ink layer to accurately reproduce the visual aspect of the original product (See ¶ 56, ‘338). If the original product has a paint coating then the color ink layer applied would reproduce the paint color. 
Claim 29: See rejection of claim 1, random pattern image printed layers give a raised pattern because they don’t coat the whole substrate. 
Claim 30: ‘338 discloses a texture layer that replicates wood grain (See ¶ 9) , ‘338. 
Claim 34: The texture is selected by scanning an existing texture and using the digital data set corresponding to that scan to reproduce the texture (¶ 34, ‘338).
Claim 36: ‘338 discloses that the substrate of the above printing methods could be a card, specifically a color card, wood grain card or texture finishing card (See ¶ 9, ‘338). 
Claims 1 (i); 39 (h); and 46 and 2, 3, 7, 11, 13, 29, 30, 34, & 36 are rejected under 35 U.S.C. 103 as being unpatentable over ‘338 in view of ‘054.
Claims 1 (i); 39 (h); and 46: ‘338 is directed towards a method of producing a custom color swatch (¶, 8) comprising printing a wood grain pattern layer and multiple true color layers in any order (¶ 52).
‘338 further teaches that the wood grain pattern can be applied by using at least the first plate (i.e. ‘338 teaches printing more than one wood grain pattern; ¶ 52) with an offset printer (¶ 3).
Thus, ‘338 teaches producing the texturing effect by repeatedly printing the texturing composition in some areas by offset printing to form a texturing composition layer.
‘338 does not teach removing selected portions of the texturing composition layer by physical or optical means, either before or after curing (applicant is advised this limitation can be interpreted as reading on the process of repeatedly printing the texturing composition and drying between each application wherein the multiple applications of the texturing composition is the texturing composition layer).
‘338 does not teach repeatedly drying the texturing composition in some areas. 
However, 054, which is directed towards printing (title) teaches that drying between application of different print layers minimizes intercolor bleed and can reduce paper curl (col. 3, lines 5-15).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform a drying step after each application of the texturing composition because as taught by ‘054 it is recognized in the art of printing to dry each layer prior to applying subsequent layers because it minimizes intercolor bleed and can reduce paper curl which would have predictably improved the printed result of ‘338.
Thus, the combination of ‘338 & ‘054 teaches repeatedly printing the texturing composition and drying the texturing composition (i.e. physically removing a portion of the composition) between each printing to form a texturing composition layer which reads on removing selected portions (drying the solvent) of the texturing composition layer by drying each prior application before the final application of the texturing composition to form the texturing composition layer which is then dried and thus cured.
Claims 2 & 3: ‘338 teaches that the true color layer and texture layer can be printed in any order (¶ 52, ‘338).
Claim 7: The texturing composition comprises a texturing additive as discussed above.
Claim 11: The printing process is a digital process (¶ 3, ‘338).
Claim 13: The broadest reasonable interpretation of “depicts” is taken to mean representative of, is optically similar to or a visual reproduction of. ‘338 discloses a method of determining the true color of an original product then applying at least one colored ink layer to accurately reproduce the visual aspect of the original product (See ¶ 56, ‘338). If the original product has a paint coating then the color ink layer applied would reproduce the paint color. 
Claim 29: See rejection of claim 1, random pattern image printed layers give a raised pattern because they don’t coat the whole substrate. 
Claim 30: ‘338 discloses a texture layer that replicates wood grain (See ¶ 9) , ‘338. 
Claim 34: The texture is selected by scanning an existing texture and using the digital data set corresponding to that scan to reproduce the texture (¶ 34, ‘338).
Claim 36: ‘338 discloses that the substrate of the above printing methods could be a card, specifically a color card, wood grain card or texture finishing card (See ¶ 9, ‘338). 
Claims 1(j); 39(a) & (i); & 40 and 2, 3, 7, 9, 11, 13, 29, 30, 34, & 36 are rejected under 35 U.S.C. 103 as being unpatentable over ‘338 in view of ‘592 as applied above, and further in view of ‘833.
Claim 39(a) & 40: As discussed above, the process of the combination applies as custom color ink layer and a texture composition layer that is not a custom color ink onto a substrate to produce a wood grain pattern.
The texture composition layer that is not a custom color ink comprises texturing additives which include iron oxide or carbon black.
The combination does not teach that the texturing composition layer that is not a custom color ink comprises clay or silica.
However, ‘833, which is directed towards a fast dry printing ink (title) suitable for producing wood grain patterns (col. 11, lines 5-15) which comprise pigments such as carbon black (col. 10, lines 30-45) can also include extenders such as calcium carbonate, clays, and silicas (col. 10, lines 30-45).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the extenders selected from calcium carbonate, clay, and silica to the texturing composition of the combination because it is an art recognized additive for inks suitable for producing wood grains which act as extenders to the ink and thus would have predictably been a suitable additive that would have predictably acted as an extender to the texturing composition.
Claims 1(j) & 39(i): ‘338 is directed towards a method of producing a custom color swatch (¶, 8) comprising printing a wood grain pattern layer and multiple true color layers in any order (¶ 52).
‘338 does not teach the composition of the wood grain pattern ink.
However, ‘592, which is directed towards producing colored structures that appear to be wood (title & abstract) disclose that wood grain patterns can be produced using inorganic pigments of three colors, namely, yellow, red, and black, such as cadmium yellow, iron oxide, and carbon black (¶ 17).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘592 into the process of ‘338 such that the wood grain pattern of ‘338 is produced by applying an ink layer comprising either cadmium yellow, iron oxide, or carbon black because as taught by ‘592, it is recognized in the art of producing wood grain colors that cadmium yellow, iron oxide, and carbon black are suitable pigments for producing the yellows, reds, and blacks of wood grains and thus would have predictably been suitable for producing the color of the wood grain pattern of ‘338.
Thus, the combination of ‘338 & ‘592 discloses producing a true color layer (claimed custom color ink layer) and a second wood grain pattern that comprises cadmium yellow, iron oxide, or carbon black (which read on the claimed texturing composition layer that is not a custom color ink because the composition comprises one of the recited pigments – opaque inorganic pigments and opaque organic pigments).
The process of the combination applies a custom color ink layer and a texture composition layer that is not a custom color ink onto a substrate to produce a wood grain pattern.
The texture composition layer that is not a custom color ink comprises texturing additives which include iron oxide or carbon black.
The combination does not teach that the texturing composition layer is formulated with a very fast drying solvent.
However, ‘833, which is directed towards a fast dry printing ink (title) suitable for producing wood grain patterns (col. 11, lines 5-15) which comprise pigments such as carbon black (col. 10, lines 30-45) discloses fast dry printing ink (title) which comprise a solvent (water is the preferred solvent, abstract) which comprise drying times of 55 seconds (see Table 6).
Applicant has not provided any reference for what a very fast drying solvent is and thus very fast drying is relative and given that ‘833 discloses drying the system fast it is apparent that the solvent is very fast drying.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘833 into the process of the combination and use the composition of ‘833 for the texturing composition such that a very fast drying solvent is used because the composition of ‘833 is an art recognized ink for producing wood grain patterns and thus would have predictably been suitable as the ink in the combination.
Claims 2 & 3: ‘338 teaches that the true color layer and texture layer can be printed in any order (¶ 52, ‘338).
Claim 7: The texturing composition comprises a texturing additive as discussed above.
Claim 9: The texturing additive is an inorganic pigment as discussed above.
Claim 11: The printing process is a digital process (¶ 3, ‘338).
Claim 13: The broadest reasonable interpretation of “depicts” is taken to mean representative of, is optically similar to or a visual reproduction of. ‘338 discloses a method of determining the true color of an original product then applying at least one colored ink layer to accurately reproduce the visual aspect of the original product (See ¶ 56, ‘338). If the original product has a paint coating then the color ink layer applied would reproduce the paint color. 
Claim 29: See rejection of claim 1, random pattern image printed layers give a raised pattern because they don’t coat the whole substrate. 
Claim 30: ‘338 discloses a texture layer that replicates wood grain (See ¶ 9) , ‘338. 
Claim 34: The texture is selected by scanning an existing texture and using the digital data set corresponding to that scan to reproduce the texture (¶ 34, ‘338).
Claim 36: ‘338 discloses that the substrate of the above printing methods could be a card, specifically a color card, wood grain card or texture finishing card (See ¶ 9, ‘338). 
Response to Arguments
Applicant's arguments filed 11/5/21 have been fully considered but they are not persuasive. 
In regards to applicant’s objection to reopening after filing of the Appeal Brief; applicant’s position is noted and applicant is advised that the prosecution was reopened to provide a complete rejection to every permutation of the independent claim to place the case in better form for appeal if the applicant decided to proceed to appeal.
In regards to applicant’s position that the instant specification provides a definition for “true color” which means “custom colors are produced wherein the colors closely match the actual product colors”; the Office does not find the argument convincing that ¶6 of WO2016/014617 (¶6 of the Specification as filed) provides a definition for the term custom color because it does not define how close the match needs to be, provide any details about the color space the custom color is compared to and as discussed above and in the 112 rejections, the prior art does not provide any special definition for custom colors.
In regards to applicant’s position that the prior art provided by the Examiner shows that a custom color is very well-known in the art and means a specific color that is desired, for example a product color, because the varying definitions all result in a specific desired color; the Office does not find this argument convincing because the varying definitions show that there is not a common single definition recognized in the art and applicant’s argument to condense the varying definitions down to “a specific color that is desired” is not supported by applicant’s own arguments because one can argue that if the color is printed it is clearly the desired color even if it is not a perfect or close match because it can be acceptable and thus the term becomes more ambiguous.
In regards to applicant’s argument that the Examiner’s citation to ‘833 contradicts the allegation that very fast is ambiguous; the Office does not find this argument convincing because the fact that another application uses the term does not provide absolute proof that the term is non-ambiguous but instead provides indicia that the term might be recognized in the art. In the instant case, applicant has not provided any evidence that the term is not ambiguous by show that the term is an art recognized term of art.
In regards to applicant’s argument that “micro lens” is definite because the Examiner has provided the well-known general definition; applicant is advised that argument is not found convincing because the original disclosure did not provide any indication of what is meant by the term and the Examiner proposed the broadest reasonable interpretation but it was not clear if such an interpretation was supported by the disclosure or if there is another definition that is more appropriate and given that the specification is devoid of any explanation it is unclear what the metes and bounds are.
The amendments to claim 22 have overcome the antecedent basis issues.
The amendments to claim 41 have overcome the rejection for indefinite based on the phrase “by one or more of the following”.
In regards to applicant’s argument that the true colors of ‘338 do not read on the claimed custom colors because the true colors of ‘338 do not closely match the actual product color; the Office does not find this argument convincing because ‘338 discloses that the true colors printed match the color of the original item to be matched (¶s 20 & 24) and thus it is clear that the true colors printed by ‘338 match the actual product color.
In regards to applicant’s argument that claim 1 requires that the texture is provided by something more than printing of the custom colors; the Office does not find this argument convincing because the claims require printing a custom color and a texturing layer wherein the texturing effect is produced by one or more of a-j and the claim does not limit the custom color so the only requirement is that the texturing layer have the claimed texturing effect which as discussed above, the texturing layers in the various combinations have the claimed effect and thus are texturing layers and not custom color layers.
In regards to applicant’s arguments that “nowhere does ‘338 disclose a texturing additive” because the texturing of ‘338 is produced by patterns and not colors and thus ‘338 does not include a colorant and thus does not have a texturing additive; the Office does not find this argument convincing because though the texture, a wood grain pattern, is produced by applying a pattern of a colored layer it is necessary that the colored pattern layer have a colorant and thus it is the combination of the pattern and color that produces the texture and when ‘338 is considered in combination with ‘592 as discussed above it would have been obvious to use a colorant which reads on one of the claimed texturing additives as the colorant for the wood grain pattern and thus the texturing layer of the combination reads on the claim.
In regards to applicant’s argument that ‘338 does not teach a separate texturing additive for the wood grain pattern but instead only differences in color density or contrast and thus does not teach applying a texturing composition as claimed; the Office does not find this convincing because as discussed above, the combination of ‘338 & ‘592 teach using an inorganic pigment that reads on the claimed texturing additives as the colorant for the wood grain and thus the combination reads on the limitation.
In regards to applicant’s argument that the Examiner is impermissibly imposing his incorrect definition on the prior art where no such concept exists; the Office does not find this argument convincing because applicant’s specification has not provided a definition for custom colors and the texturing composition is defined by the limitations when the combination teaches a layer which meets the limitations and thus there has been no impermissible imposition of an incorrect definition.
In response to applicant's argument that ‘592 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, ‘592 is reasonably pertinent to the particular problem with which the applicant was concerned because it discloses known pigments for wood grain patterns and applicant’s invention is directed towards producing swatches that represent wood grain patterns and thus would have found prior art that discloses the coloring agents for the layers relevant.
In regards to applicant’s argument that claim 1 does not recite any of the pigments taught by ‘592; the Office does not find this argument convincing because cadmium yellow and iron oxide are opaque inorganic pigments and carbon black is an opaque organic pigment and thus anticipate the genuses of opaque inorganic pigment and opaque organic pigment.
In regards to applicant’s arguments as it pertains claim 39, claim 39 has been rejected as discussed above because the combination further teaches repeatedly printing and drying in some regions which applicant has not addressed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In regards to applicant’s arguments that the combination of ‘338, ‘592, & ‘673 is improper because different types of printing are not interchangeable and ‘338 specifically teaches that the method of ‘338 only applies to offset printing; the Office does not find these arguments convincing because though ‘338 only mentions offset printing, the exemplification of offset printing does not rise to the exclusion of all other types of printing because ‘338 does not teach that other types of printing do not work and applicant’s statements about the differences between types of printing and difference issues with different types of printing is not supported by evidenced. The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
In regards to applicant’s argument that ‘718 does not teach spectrally matching a custom color with the printed color; applicant is advised that spectrally matching is taught by ‘338.
In regards to applicant’s argument that ‘718 teaches mixing the white transparent base at the time of printing and not prior to printing and thus does not teach the claim limitations of claim 12; applicant is advised that the claim as currently recited does not require that a mixed ink be prepared prior to printing.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to applicant’s argument that claim 40 is not obvious in view of the combination of ‘338, ‘592, & ‘833; the arguments directed towards ‘338 & ‘592 have been addressed above and ‘833 discloses fast drying inks which use a combination of carbon black and calcium carbonate, clays, and silicas for printing wood grain patterns and thus it would have been obvious to use the ink of ‘833 in the combination for the particular wood grain ink because it is an art recognized composition for producing the desired result. 
In regards to applicant’s argument that claim 41 is not obvious in view of the combination of ‘338, ‘592, & ‘833; applicant is advised that claim 41 is now rejected as discussed above in light of the entered amendments. 
In regards to applicant’s argument that claim 42 is not obvious in view of the combination of ‘338, ‘592, & ‘833; applicant is advised that the argument is moot because the claim has been canceled. 
In regards to applicant’s arguments that there is reasonable clarity and support for changing “the custom color” to “a custom color” and thus the 112(a) rejection for lack of written description is improper; applicant is advised that this argument is moot in light of the amendments.
In regards to applicant’s arguments that the combination of ‘338 & ‘054 does not render obvious providing the texturing effect by repeatedly printing and drying in some areas because the layers of the combination are custom color layers and cannot be termed texturing layers; the Office does not find this argument convincing because a layer can have more than one property and in the instant case the build of layers as discussed provide texture and therefore the first custom color layer reads on the claimed custom color ink layer and the subsequent layers that provide texture read on the step of providing texture by printing and drying repeatedly.
In regards to applicant’s arguments that the combination of ‘338 & ‘648 does not teach printing the texturing composition on the custom color ink layer before the custom color ink layer is cured because ‘648 teaches printing on wet on wet is a way to improve adhesion which is not providing texture; the Office does not find this argument convincing because ‘338 already provides multiple layers and ‘648 teaches that it is known to print wet on wet to provide improved adhesion and thus the combination teaches printing a flood coat and then subsequent coats wet on wet which also provides a custom color layer with a texture layer on the surface by the claimed method.
In response to applicant's argument that ‘393 and ‘543 are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, ‘393 & ‘543 are reasonably pertinent to the particular problem with which the applicant was concerned because they both disclose known pigments for wood grain patterns and applicant’s invention is directed towards producing swatches that represent wood grain patterns and thus would have found prior art that discloses the coloring agents for the layers relevant.
In response to applicant's argument that ‘155 is directed towards produing furrowing lines into wet coatings to produce the texture and not printed texture layers, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that ‘155 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, ‘155 is reasonably pertinent to the particular problem with which the applicant was concerned because it discloses known pigments for wood grain patterns and applicant’s invention is directed towards producing swatches that represent wood grain patterns and thus would have found prior art that discloses the coloring agents for the layers relevant.
In regards to applicant’s argument that one of ordinary skill in the art would not expect inks of ‘833 to be suitable for the process of ‘338; the Office does not find this argument convincing because applicant has not provided any evidence to support this position. The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
In regards to applicant’s argument that the combination of ‘338 & ‘054 does not read on removing selected portions of the texturing composition layer by physical or optical means, either before or after curing because removing something is not the same as printing; the Office does not find applicant’s arguments convincing because the process of printing and drying reads on applying and then removing at least a portion of the printed layer because the drying removes the solvents prior to curing and therefor reads on the claim limitation. 
In regards to applicant’s argument that performing the combination of ‘338 & ‘054 would not product a textured layer; the Office does not find this argument convincing because the term “texture” does not require a physical raised texture but also reads on an optical texture.
In regards to applicant’s argument that it would not have been obvious to add extenders such as calcium carbonate, clay, and silica to the inks of ‘338 based on the combination of ‘338, ‘592, & ‘833; the Office does not find this argument convincing because the extenders are art recognized additives and it is prima facie obvious to use art recognized additives for the known benefits.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759